Citation Nr: 1211025	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to November 1971.  While the Veteran's DD - 214 also reflects more than three months of "other service", the dates and type of this service is unknown.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  Original jurisdiction of the Veteran's claim resides in the VARO in Detroit, Michigan.  

In January 2010, the Veteran presented testimony at a hearing conducted at the Milwaukee RO before a Decision Review Officer (DRO).  A transcript of this hearing is in the Veteran's claims folder.

The issue of entitlement to service connection for hypertension, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's current hearing loss disability, diagnosed as bilateral sensorineural hearing loss, is the result of his in-service noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a hearing loss disability, diagnosed as bilateral sensorineural hearing loss, is the result of his in-service noise exposure.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim of entitlement to service connection for bilateral hearing loss is being granted to the fullest extent, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service Connection - Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995). "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Discussion

The Veteran asserts that he currently suffers from bilateral hearing loss which is the result of his in-service exposure to acoustic trauma.  Specifically, the Veteran has contended that, during his service in the Republic of Vietnam, he was exposed to excessive noise from small arms fire and radio communications.  See the Veteran's statements dated in May 2007 and September 2007 as well as the January 2008 and July 2008 VA examination reports.  

Concerning element (1), evidence of a current disability, audiograms performed in connection with the January 2008 and July 2008 VA examinations reflect bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  The VA examiner who performed both examinations provided a diagnosis of moderate to moderately severe bilateral sensorineural hearing loss.  Moreover, the Veteran has submitted a May 2007 private audiogram from G.S., M.D.  The Board observes the private audiometric results are not interpreted but instead presented in a graph form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (the Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  The Board has reviewed the May 2007 private audiogram and finds that it is congruent the results of the January 2008 and July 2008 VA audiogram results.  Accordingly, element (1) has been demonstrated.  

With regard to element (2), evidence of incurrence of an in-service disease or injury, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints for or treatment of decreased hearing acuity during his service.  However, as noted above, the Veteran has asserted that he incurred noise exposure from small arms fire and radio communication during his service.  See the Veteran's statements dated in May 2007 and September 2007 as well as the January 2008 and July 2008 VA examination reports.  

As noted above, the Veteran served in the Republic of Vietnam, and his DD - 214 reflects that his Military Occupational Specialty (MOS) was "communications technician."  Accordingly, the Veteran's assertions are consistent with his service and the duties associated with his MOS.  As there is no clear and convincing evidence to rebut the Veteran's contentions, the Board finds the Veteran's reports of in-service noise exposure to be credible.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette, supra.  

Concerning element (3), evidence of a nexus between the Veteran's diagnosed bilateral sensorineural hearing loss and his in-service noise exposure, the Board observes that there are four nexus opinions of record.  The Board will address these opinions in turn.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United States Court of Appeals for Veterans Claims (the Court) has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

Weighing against the Veteran's claim are the opinions of the VA examiner who performed the January 2008 and July 2008 VA examinations.  Both opinions were rendered by the VA examination after a review of the Veteran's complete VA claims file as well as an interview with and audiological examination of the Veteran.  In the January 2008 VA examination report, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not due to his in-service noise exposure, because his entrance and separation examination reports reflected normal hearing.  See the January 2008 VA examination report.  In the July 2008 VA examination report, the examiner, again, stressed that the Veteran's hearing acuity at separation was normal, and stated that the Veteran's bilateral hearing loss was not at least as likely as not related to his service.  The examiner also provided the rationale that "There is no basis for delayed onset noise-induced hearing loss.  (If hearing is normal at discharge, this noise is not attributable to hearing deficits experienced over 30 years later.)"

The Board concludes that these opinions are inadequate for the purposes of this decision.  Specifically, the examiner's reasoning is in contrast with the Court's holdings in Ledford and Hensley, that service connection for hearing loss may be granted when the Veteran fails to demonstrate a bilateral hearing loss disability under 38 C.F.R. § 3.385 upon discharge.  

Further, Training Letter 10-02 was issued in March 2010 regarding the adjudication hearing loss claims.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  It was noted that delayed-onset hearing loss must also be considered.  As the January 2008 and July 2008 VA examinations took place before March 2010, the examiner did not have the benefit of Training Letter 10-02.  

In favor of the Veteran's claims are the May 2007 and March 2010 statements from G.S., M.D., the Veteran's private audiologist.  In the May 2007 statement, G.S., M.D. stated that the Veteran's sensorineural hearing loss was "characteristic of" and "compatible with" his in-service noise exposure.  The VA examiner noted in her July 2008 opinion that G.S., M.D.'s May 2007 statement was not based on a review of the Veteran's complete VA claims file.  The Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403 - 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Despite the absence of the claims file, the May 2007 statement from G.S., M.D., reflects that he was apprised of the Veteran's history of in-service noise exposure during his service in the Republic of Vietnam.  The evidence concerning the Veteran's in-service noise exposure conveyed by G.S., M.D., in the May 2007 statement is congruent with the evidence of record.  As such, the May 2007 statement from G.S., M.D., is adequate despite the fact that the Veteran's VA claims file was not reviewed.  

Further, G.S., M.D., reiterated his favorable nexus opinion in a March 2010 statement.  While the March 2010 does not specifically reflect that the Veteran's claims file was reviewed, in a March 2010 statement, the Veteran asserted that G.S., M.D. had reviewed his claims file prior to providing the March 2010 favorable opinion.  As such, the Board concludes that the March 2010 statement is also adequate for the purposes for deciding the Veteran's claims.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

In light of above, the Board concludes that the evidence concerning whether the Veteran's bilateral hearing loss is the result of his in-service noise exposure is at least in equipoise.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


ORDER

Entitlement to service connection for a hearing loss disability, diagnosed as bilateral sensorineural hearing loss, is granted.  


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and obtain an opinion.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he has hypertension which is the result of his service, to include exposure to herbicides, to include Agent Orange.  See the Veteran's May 2007 and April 2008 statements.  

Generally, to establish service connection, there must be evidence of (1) a current disability, (2) incurrence of an in-service disease or injury, and (3) a nexus linking the Veteran's current disability to his in-service disease or injury.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In the present case, an August 2007 statement from T.L., D.O., reflects that the Veteran was initially diagnosed with hypertension in May 2007, and thus, element (1) has been demonstrated.  

Concerning element (2), incurrence of an in-service disease or injury, the Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of hypertension.  However, as noted above, the Veteran claims that he served in the Republic of Vietnam from April 1971 to August 1971, and thus, in-service exposure to herbicide agents is presumed as per 38 C.F.R. § 3.307(a)(6)(iii).  See the Veteran's May 2007 claim.  It appears that, in a in the June 2010 supplemental statement of the case (SSOC), the RO has conceded that the Veteran served in the Republic of Vietnam, and thus, in-service herbicide exposure is presumed.  Element (2) is demonstrated.  

Although hypertension is not on the list of diseases associated with herbicide exposure for purposes of a presumption of service connection afforded under the law for certain diseases associated with exposure to herbicides and therefore that presumption is not for application in this case, the claim for service connection may nevertheless be considered on a "direct" basis because the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The Board notes that the Veteran has not been afforded a VA examination to determine whether his hypertension is the result of his service, to include his presumed exposure to herbicides.

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA examination with regard to his claim seeking service connection for hypertension.  The Veteran's VA claims file must be made available to and reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  Thereafter, the examiner should respond to the following:

a)  Does the Veteran have a diagnosis of hypertension?  

b)  If hypertension is diagnosed, is it at least as likely as not that hypertension is the result of the Veteran's service, to include his presumed exposure to herbicides (Agent Orange) in the Republic of Vietnam?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


